EXHIBIT 10.5

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (this “Guaranty”) is made as of the 15th day of
November, 2007, by BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland
corporation (singly or collectively, “Guarantor”), in favor of BANK OF AMERICA,
N.A., a national banking association (together with its successors and assigns,
“Administrative Agent”), as Administrative Agent on behalf of itself and each
lender from time to time made a party to the Loan Agreement (collectively, the
“Lenders”).

 

PRELIMINARY STATEMENTS

 

Administrative Agent, National City Bank, as Syndication Agent, the Lenders and
Chase Park Plaza Hotel, LLC, a Delaware limited liability company (“Borrower”),
have entered into, are entering into concurrently herewith, or contemplate
entering into, that certain Construction Loan Agreement dated of even date
herewith (herein called, as it may hereafter be modified, supplemented,
restated, extended, or renewed and in effect from time to time, the “Loan
Agreement”), which Loan Agreement sets forth the terms and conditions of a loan
(the “Loan”) to Borrower for the redevelopment of an existing hotel currently
known as the “Chase Park Plaza Hotel” located in St. Louis, Missouri, as more
particularly described in the Loan Agreement and identified therein as the Land.
The Loan is secured in part by the Deed of Trust as defined in the Loan
Agreement (herein called, as it may hereafter be modified, supplemented,
restated, extended or renewed and in effect from time to time, the “Deed of
Trust”).

 

A condition precedent to Lenders’ obligation to make the Loan to Borrower is
Guarantor’s execution and delivery to Lenders of this Guaranty.

 

The Loan is, or will be, evidenced by one or more Promissory Notes issued by
Borrower pursuant to the Loan Agreement, executed by Borrower and payable to the
order of each Lender, in the aggregate principal amount of $86,200,000.00 (such
notes, as they may hereafter be renewed, extended, supplemented, increased or
modified and in effect from time to time, and all other notes given in
substitution therefor in accordance with the Loan Agreement, or in modification,
renewal, or extension thereof, in whole or in part, is herein called the
“Note”).

 

Borrower and Swap Bank may from time to time enter into one or more “Swap
Transactions” as defined in the Deed of Trust.

 

Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.

 

STATEMENT OF AGREEMENTS

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Lenders to extend credit to
Borrower, Guarantor hereby guarantees to Administrative Agent and the Lenders
the prompt and full payment and performance of the indebtedness and obligations
described below in this Guaranty (collectively

 

GUARANTY AGREEMENT - Page 1

 

--------------------------------------------------------------------------------


 

called the “Guaranteed Obligations”), this Guaranty being upon the following
terms and conditions:

 

1.                                       Guaranty of Payment.

 

(a)                                  Guarantor hereby unconditionally and
irrevocably guarantees to Lenders the punctual payment when due, whether by
lapse of time, by acceleration of, maturity, or otherwise, of the following
(collectively called, the “Indebtedness”):

 

(i)                                     Principal Liability Amount; plus

 

(ii)                                  Accrued Interest Amount; plus

 

(iii)                               Personal Liability Amount; plus

 

(iv)                              Fees, late charges, costs, expenses,
indemnification indebtedness, and other sums of money now or hereafter due and
owing, arising out of or relating to the enforcement of this Guaranty.

 

This Guaranty covers the Indebtedness, whether presently outstanding or arising
subsequent to the date hereof, including all amounts advanced by Lenders in
stages or installments. The guaranty of Guarantor as set forth in this Section 1
is a continuing guaranty of payment and not a guaranty of collection. The
provisions of this Section do not limit, reduce or affect Guarantor’s
obligations with respect to the guaranty of performance in Section 2 below.
Guarantor’s liability under this Guaranty shall not be reduced or otherwise
affected, except to the extent set forth in the next sentence, by any amount
applied against the Indebtedness as a result of the foreclosure or other
realization upon any of the security for the Note. To the extent Lenders receive
any payments under the Note or any proceeds from foreclosure of or other
realization upon of the security for the Note, such payments shall be applied to
that portion of the Obligations for which Guarantor has no personal liability
for payment, and then (and only after payment in full of the portion of the
Obligations for which Guarantor has no personal liability for payment) be
applied against the portion of the Obligations for whose payment Guarantor is
liable hereunder.

 

(b)                                 Unless otherwise defined herein, the
following capitalized terms when used in this Guaranty shall have the respective
meanings set forth below:

 

“1.35xDSC Performance Threshold” is defined in the Loan Agreement.

 

“Accrued Interest Amount” means all accrued and unpaid interest on the
Indebtedness as of the Satisfaction Date.

 

“Administrative Agent’s NOI Confirmation Letter” means a letter from
Administrative Agent to Borrower confirming that the required NOI performance
levels have been obtained.

 

“Borrower’s NOI Certificate” is defined in the Loan Agreement.

 

GUARANTY AGREEMENT - Page 2

 

--------------------------------------------------------------------------------


 

“Conditions to Liability Reduction” means that all of the following are true:
(i) no event has occurred and is continuing which would constitute a Default or
a Potential Default under the Loan Documents, (ii) Borrower has satisfied all of
the conditions and requirements for the final advance for the Improvements set
forth in Section 5 of Exhibit “F” to the Loan Agreement, (iii) the City of St.
Louis has issued final certificates of occupancy (or their legal equivalent) for
the Improvements, and (iv) the NOI for the Property, verified by Administrative
Agent’s NOI Confirmation Letter after receipt of Borrower’s NOI Certificate,
based on the most recent twelve (12) calendar months, is not less than the
1.35xDSC Performance Threshold based on same twelve (12) calendar month period.

 

“Deemed Principal Balance” shall have the meaning given such term in the Loan
Agreement.

 

“Demand for Payment Notice” means a writing from Administrative Agent to
Guarantor setting forth all amounts owed by Guarantor under this Guaranty as of
a certain date.

 

“NOI” shall have the meaning given to such term in the Loan Agreement.

 

“Personal Liability Amount” means all damages, losses, costs and expenses
suffered or incurred by Administrative Agent and the Lenders as a result of
(i) fraud by Borrower, Guarantor or any employee of Borrower or Guarantor or any
agent of Borrower or Guarantor if acting for, on behalf of or under the
direction of Borrower, Guarantor or any employee or principal of Borrower or
Guarantor; (ii) any untruth or inaccuracy in any material respect, which untruth
or inaccuracy was known to Borrower when delivered, of any instrument or
information delivered to Administrative Agent or any Lender by or on behalf of
Borrower as a condition to or in connection with the execution of the Loan
Agreement or to satisfy any condition set forth in the Loan Agreement or in any
Loan Document; (iii) any  representation or warranty of Borrower that is
knowingly untrue or inaccurate in any material respect or knowingly fails to
include any fact or information necessary to keep the information contained
therein from being materially misleading; (iv) the misapplication or misuse by
Borrower or anyone acting for or on behalf of Borrower of any insurance proceeds
or condemnation awards, or any Loan proceeds, contrary to the terms of the Loan
Agreement; (v) following written notice of a Default, the failure of Borrower to
apply all revenues, rents, issues, accounts, profits, accounts receivable and
income of Borrower arising from or in connection with the Project to the normal
operating expenses of the Project (which expenses shall not include the payment
of any legal fees unless first approved in writing by Administrative Agent or
expenses or overhead of Borrower, any direct or indirect owner of Borrower, or
Guarantor) and/or any payments due under the Loan; (vi) the failure of Borrower
to fully perform and satisfy all of the obligations and liabilities of Borrower
under Section 2.16 of the Loan Agreement or any indemnity in the Loan Agreement
relating thereto; (vii) all costs, expenses and fees including, but not limited
to, court costs and reasonable attorneys’ fees, costs and expenses, arising in
connection with any proceedings under Debtor Relief Laws applicable to Borrower
or Guarantor; (viii) failure of Borrower to pay all taxes and general and
special assessments relating to the Property; (ix) the

 

GUARANTY AGREEMENT - Page 3

 

--------------------------------------------------------------------------------


 

destruction, theft, damage, disappearance or other loss of any “stored
materials” (as defined in Exhibit “F” to the Loan Agreement) to the extent that
the Lenders have made advances of the Loan for such stored materials and
Borrower failed to comply with the requirements in the Loan Agreement applicable
to such stored materials; and (x) a casualty affecting any of the Property to
the extent such casualty was not covered by insurance because Borrower failed to
carry the insurance required by the Loan Documents or because Borrower failed to
pay in full the losses arising from such casualty under any plan of
self-insurance of Borrower. Clause (x) of the preceding sentence includes all
damages, losses, costs and expenses suffered or incurred by Administrative Agent
and Lenders as a result of the earthquake casualty loss being in excess of
Borrower’s earthquake insurance.

 

“Principal Liability Amount” means a portion of the principal amount of the Loan
including any amount advanced by Lenders in payment of any of Borrower’s
obligations under any Swap Transactions equal to (i) from and after the date of
this Guaranty to and until the date on which the Conditions for Liability
Reduction have been satisfied, $43,100,000.00, and (ii) after the date on which
the Conditions for Liability Reduction have been satisfied, $21,550,000.00.

 

“Satisfaction Date” means the date, on or after the Transfer Date, on which
Guarantor pays to Administrative Agent, for the ratable benefit of all Lenders,
the Principal Liability Amount and all other sums which are owed by Guarantor
under Section 1 of this Guaranty as of such date, as set forth in a Demand for
Payment Notice (and to the extent Administrative Agent has not delivered to
Guarantor a Demand for Payment Notice as of the Transfer Date, Administrative
Agent shall issue such notice within five Business Days following a written
request from Guarantor).

 

“Target Monthly Amortization” shall have the meaning given to such term in the
Loan Agreement.

 

“Transfer Date” means the date, after the occurrence of a Default, on which the
Property is transferred as a result of the foreclosure of the Mortgage (as
defined in the Loan Agreement) or by deed in lieu of foreclosure; provided,
however, if after the occurrence of a Default, Borrower tenders a deed in lieu
of foreclosure, in a form acceptable to Administrative Agent, and the Required
Lenders refuse to accept such deed in lieu of foreclosure, the Transfer Date
shall be the date such deed is tendered to Administrative Agent.

 

2.                                       Guaranty of Completion.  Guarantor
additionally hereby unconditionally and irrevocably guarantees to Administrative
Agent and the Lenders the timely performance of all obligations of Borrower
under the Loan Documents regarding the construction and completion of the
Improvements, including without limitation, the obligations to (i) construct the
Improvements in accordance with the Loan Agreement, Laws and with the Plans;
(ii) to complete the Improvements and cause the Improvements to be ready for
occupancy, including obtaining all certificates required by law or the Loan
Agreement on or before the Completion Date. If any of such obligations of
Borrower are not complied with, in any respect whatsoever, and without the
necessity of any notice from Administrative Agent or the Lenders to Guarantor,

 

GUARANTY AGREEMENT - Page 4

 

--------------------------------------------------------------------------------


 

Guarantor agrees to (i) assume all responsibility for the completion of the
Improvements and, at Guarantor’s own cost and expense, cause the Improvements to
be fully completed in accordance with the Plans and the Loan Documents; (ii) pay
all bills in connection with the construction of the Improvements; and
(iii) indemnify and hold Administrative Agent and the Lenders harmless from any
and all loss, cost, liability or expense that Administrative Agent or the
Lenders may suffer by reason of any such non-compliance. So long as all of such
obligations are being performed by Borrower or Guarantor and no Default exists
with respect to the obligations of Borrower under the Loan Agreement relating to
the construction of the Improvements, Lenders will make the Loan proceeds
available under and subject to the terms of the Loan Agreement. After the
occurrence of a Default and without limiting the other rights and remedies of
Administrative Agent and the Lenders, if Administrative Agent, in its sole and
absolute discretion, is dissatisfied with the progress of construction by
Borrower and/or Guarantor, then Administrative Agent may, at its option with the
consent of the Required Lenders, without notice to Guarantor or anyone else,
complete the Improvements either before or after commencement of foreclosure
proceedings or before or after exercise by Administrative Agent on behalf of the
Lenders of any other right or remedy of the Lenders against Borrower or
Guarantor, with such changes or modifications in the Plans as Administrative
Agent, on behalf of the other Lenders, deems necessary and expend such sums as
Administrative Agent, in its sole and absolute discretion, deems necessary or
advisable to complete the Improvements, and Guarantor hereby waives any right to
contest any such expenditures by Administrative Agent. The amount of any and all
expenditures made by Administrative Agent for the foregoing purposes shall bear
interest from the date made until repaid to Administrative Agent, at the Past
Due Rate and, together with such interest, shall be due and payable by Guarantor
to Administrative Agent upon demand. Administrative Agent and the Lenders do not
have and shall never have any obligation to complete the Improvements or take
any such action. The obligations and liability of Guarantor under this Section 2
shall not be limited or restricted by the existence of (or any terms of) the
guaranty of payment under Section 1.

 

3.                                       Primary Liability of Guarantor.

 

(a)                                  This Guaranty is an absolute, irrevocable
and unconditional guaranty of payment and performance. Guarantor shall be liable
for the payment and performance of the Guaranteed Obligations as a primary
obligor. This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives, any and all rights to which Guarantor may otherwise have been
entitled under any suretyship laws in effect from time to time, including any
right or privilege, whether existing under statute, at law or in equity, to
require Administrative Agent, on behalf of the Lenders, to take prior recourse
or proceedings against any collateral, security or Person (hereinafter defined)
whatsoever.

 

(b)                                 Guarantor hereby agrees that in the event of
(i) default by Borrower in payment or performance of the Guaranteed Obligations,
or any part thereof, when such indebtedness or performance becomes due, either
by its terms or as the result of the exercise of any power to accelerate;
(ii) the failure of Guarantor to perform completely and satisfactorily the
covenants, terms and conditions of any of the Guaranteed Obligations; (iii) the
death, incompetency, dissolution or insolvency of Guarantor; (iv) the inability
of Guarantor to pay debts as they mature; (v) an assignment by Guarantor for the
benefit of creditors; (vi) the institution of any proceeding by or against
Guarantor in bankruptcy or for a reorganization or an

 

GUARANTY AGREEMENT - Page 5

 

--------------------------------------------------------------------------------


 

arrangement with creditors, or for the appointment of a receiver, trustee or
custodian for any of them or for any of their respective properties; (vii) the
determination by Administrative Agent in good faith that a material adverse
change has occurred in the financial condition of Guarantor; (viii) the entry of
a judgment against Guarantor; (ix) a writ or order of attachment, levy or
garnishment is issued against Guarantor; (x) the falsity in any material respect
of, or any material omission in, any representation made to Administrative Agent
or the other Lenders by Guarantor; or (xi) any transfer of assets of any
Guarantor, without the Administrative Agent’s prior consent (except for
transfers of assets for estate planning purposes valued at less than $50,000 per
year per Guarantor, customary political and charitable contributions, and
transfers for which the Guarantor receives consideration substantially
equivalent to the fair market value of the transferred asset) (individually and
collectively an “Event of Default”); then upon the occurrence of such Event of
Default, the Guaranteed Obligations, for purposes of this Guaranty, shall be
deemed immediately due and payable at the election of Administrative Agent (with
the consent of the Required Lenders), and Guarantor shall, on demand and without
presentment, protest, notice of protest, further notice of nonpayment or of
dishonor, default or nonperformance, or notice of acceleration or of intent to
accelerate, or any other notice whatsoever, without any notice having been given
to Guarantor previous to such demand of the acceptance by Administrative Agent
of this Guaranty, and without any notice having been given to Guarantor previous
to such demand of the creating or incurring of such indebtedness or of such
obligation to perform, all such notices being hereby waived by Guarantor, pay
the amount due to Administrative Agent and the Lenders or perform or observe the
agreement, covenant, term or condition, as the case may be, and pay all damages
and all costs and expenses that may arise in consequence of such Default
(including, without limitation, all attorneys’ fees and expenses, investigation
costs, court costs, and any and all other costs and expenses incurred by
Administrative Agent and the Lenders in connection with the collection and
enforcement of the Note or any other Loan Document), whether or not suit is
filed thereon, or whether at maturity or by acceleration, or whether before or
after maturity, or whether in connection with bankruptcy, insolvency or appeal.
It shall not be necessary for Administrative Agent, on behalf of the Lenders, in
order to enforce such payment or performance by Guarantor, first to institute
suit or pursue or exhaust any rights or remedies against Borrower or others
liable on such indebtedness or for such performance, or to enforce any rights
against any security that shall ever have been given to secure such indebtedness
or performance, or to join Borrower or any others liable for the payment or
performance of the Guaranteed Obligations or any part thereof in any action to
enforce this Guaranty, or to resort to any other means of obtaining payment or
performance of the Guaranteed Obligations; provided, however, that nothing
herein contained shall prevent Administrative Agent or the Lenders from suing on
the Note or foreclosing the Deed of Trust or from exercising any other rights
thereunder, and if such foreclosure or other remedy is availed of, only the net
proceeds therefrom, after deduction of all charges and expenses of every kind
and nature whatsoever, shall be applied in reduction of the amount due on the
Note and Deed of Trust, and Administrative Agent and the Lenders shall not be
required to institute or prosecute proceedings to recover any deficiency as a
condition of payment hereunder or enforcement hereof. At any sale of the
Property or other collateral given for the Indebtedness or any part thereof,
whether by foreclosure or otherwise, any Lender may at its discretion purchase
all or any part of the Property or collateral so sold or offered for sale for
its own account and may, in payment of the amount bid therefor, deduct such
amount from the balance due it pursuant to the terms of the Note and Deed of
Trust.

 

GUARANTY AGREEMENT - Page 6

 

--------------------------------------------------------------------------------


 

(c)                                  Suit may be brought or demand may be made
against Borrower or against all parties who have signed this Guaranty or any
other guaranty covering all or any part of the Guaranteed Obligations, or
against any one or more of them, separately or together, without impairing the
rights of Administrative Agent and the Lenders against any party hereto. Any
time that Administrative Agent, on behalf of the Lenders, is entitled to
exercise its rights or remedies hereunder, it may in its discretion elect to
demand payment and/or performance. If Administrative Agent, on behalf of the
Lenders, elects to demand performance, it shall at all times thereafter have the
right to demand payment until all of the Guaranteed Obligations have been paid
and performed in full. If Administrative Agent, on behalf of the Lenders, elects
to demand payment, it shall at all times thereafter have the right to demand
performance until all of the Guaranteed Obligations have been paid and performed
in full.

 

4.                                       Certain Agreements and Waivers by
Guarantor.

 

(a)                                  Guarantor hereby agrees that neither
Lenders’ rights or remedies nor Guarantor’s obligations under the terms of this
Guaranty shall be released, diminished, impaired, reduced or affected by any one
or more of the following events, actions, facts, circumstances or rights, and
the liability of Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:

 

(i)                                     any limitation of liability or recourse
in any other Loan Document or arising under any law;

 

(ii)                                  any claim or defense that this Guaranty
was made without consideration or is not supported by adequate consideration;

 

(iii)                               the taking or accepting of any other
security or guaranty for, or right of recourse with respect to, any or all of
the Guaranteed Obligations;

 

(iv)                              any homestead exemption or any other exemption
under applicable law;

 

(v)                                 any release, surrender, abandonment,
exchange, alteration, sale or other disposition, subordination, deterioration,
waste, failure to protect or preserve, impairment, or loss of, or any failure to
create or perfect any lien or security interest with respect to, or any other
dealings with, any collateral or security at any time existing or purported,
believed or expected to exist in connection with any or all of the Guaranteed
Obligations, including any impairment of Guarantor’s recourse against any Person
or collateral;

 

(vi)                              whether express or by operation of law, any
partial release of the liability of Guarantor hereunder, or if one or more other
guaranties are now or hereafter obtained by the Lenders covering all or any
part of the Guaranteed Obligations, any complete or partial release of any one
or more of such guarantors under any such other guaranty, or any complete or
partial release of Borrower or any other party liable, directly or indirectly,
for the payment or performance of any or all of the Guaranteed Obligations;

 

(vii)                           the death, insolvency, bankruptcy, disability,
dissolution, liquidation, termination, receivership, reorganization, merger,
consolidation, change of form,

 

GUARANTY AGREEMENT - Page 7

 

--------------------------------------------------------------------------------


 

structure or ownership, sale of all assets, or lack of corporate, partnership or
other power of Borrower or any other party at any time liable for the payment or
performance of any or all of the Guaranteed Obligations;

 

(viii)                        either with or without notice to or consent of
Guarantor: any renewal, extension, modification, supplement, subordination or
rearrangement of the terms of any or all of the Guaranteed Obligations and/or
any of the Loan Documents, including, without limitation, material alterations
of the terms of payment (including changes in maturity date(s) and interest
rate(s)) or performance (including changes in the Plans and other terms or
aspects of construction of the Improvements) or any other terms thereof, or any
waiver, termination, or release of, or consent to departure from, any of the
Loan Documents or any other guaranty of any or all of the Guaranteed
Obligations, or any adjustment, indulgence, forbearance, or compromise that
may be granted from time to time by Administrative Agent, on behalf of the other
Lenders, to Borrower, Guarantor, and/or any other Person at any time liable for
the payment or performance of any or all of the Guaranteed Obligations;

 

(ix)                                any neglect, lack of diligence, delay,
omission, failure, or refusal of Administrative Agent, on behalf of the Lenders,
to take or prosecute (or in taking or prosecuting) any action for the collection
or enforcement of any of the Guaranteed Obligations, or to foreclose or take or
prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

 

(x)                                   any failure of Administrative Agent, on
behalf of the Lenders, to notify Guarantor of any creation, renewal, extension,
rearrangement, modification, supplement, subordination, or assignment of the
Guaranteed Obligations or any part thereof, or of any Loan Document, or of any
release of or change in any security, or of any other action taken or refrained
from being taken by Administrative Agent, on behalf of the Lenders, against
Borrower or any security or other recourse, or of any new agreement between
Administrative Agent, for the Lenders, and Borrower, it being understood that
unless otherwise expressly provided for in this Guaranty, the Lenders shall not
be required to give Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Obligations, any and all
rights to notice Guarantor may have otherwise had being hereby waived by
Guarantor, and the Guarantor shall be responsible for obtaining for itself
information regarding the Borrower, including, but not limited to, any changes
in the business or financial condition of the Borrower, and the Guarantor
acknowledges and agrees that the Administrative Agent and the Lenders shall have
no duty to notify the Guarantor of any information which the Administrative
Agent and the Lenders may have concerning Borrower.

 

(xi)                                if for any reason any Lender is required to
refund any payment by Borrower to any other party liable for the payment or
performance of any or all of the Guaranteed Obligations or pay the amount
thereof to someone else;

 

GUARANTY AGREEMENT - Page 8

 

--------------------------------------------------------------------------------


 

(xii)                             the making of advances by Administrative
Agent, on behalf of the Lenders, to protect the interest of the Lenders in the
Property, preserve the value of the Property, or for the purpose of performing
any term or covenant contained in any of the Loan Documents;

 

(xiii)                          the existence of any claim, counterclaim,
set-off or other right that Guarantor may at any time have against Borrower,
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection with this Guaranty, the Note, the Loan Agreement, or any other Loan
Document;

 

(xiv)                         the unenforceability of all or any part of the
Guaranteed Obligations against Borrower, whether because the Guaranteed
Obligations exceed the amount permitted by law or violate any usury law, or
because the act of creating the Guaranteed Obligations, or any part thereof, is
ultra vires, or because the officers or Persons creating the Guaranteed
Obligations acted in excess of their authority, or because of a lack of validity
or enforceability of or defect or deficiency in any of the Loan Documents, or
because Borrower has any valid defense, claim or offset with respect thereto, or
because Borrower’s obligation ceases to exist by operation of law, or because of
any other reason or circumstance, it being agreed that Guarantor shall remain
liable hereon regardless of whether Borrower or any other Person be found not
liable on the Guaranteed Obligations, or any part thereof, for any reason (and
regardless of any joinder of Borrower or any other party in any action to obtain
payment or performance of any or all of the Guaranteed Obligations); or

 

(xv)                            any order, ruling or plan of reorganization
emanating from proceedings under Title 11 of the United States Code with respect
to Borrower or any other Person, including any extension, reduction,
composition, or other alteration of the Guaranteed Obligations, whether or not
consented to by Administrative Agent and the Lenders.

 

(b)                                 In the event any payment by Borrower or any
other Person to any Lender is held to constitute a preference, fraudulent
transfer or other voidable payment under any bankruptcy, insolvency or similar
law, or if for any other reason any Lender is required to refund such payment or
pay the amount thereof to any other party, such payment by Borrower or any other
party to any Lender shall not constitute a release of Guarantor from any
liability hereunder, and this Guaranty shall continue to be effective or shall
be reinstated (notwithstanding any prior release, surrender or discharge by the
Lenders of this Guaranty or of Guarantor), as the case may be, with respect to,
and this Guaranty shall apply to, any and all amounts so refunded by any such
Lender or paid by any such Lender to another Person (which amounts shall
constitute part of the Guaranteed Obligations), and any interest paid by any
such Lender and any attorneys’ fees, costs and expenses paid or incurred by
Lender in connection with any such event. It is the intent of Guarantor and the
Lenders that the obligations and liabilities of Guarantor hereunder are absolute
and unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor. Administrative Agent, on behalf
of the Lenders, shall be entitled to continue to hold this Guaranty in its
possession for the longer

 

GUARANTY AGREEMENT - Page 9

 

--------------------------------------------------------------------------------


 

of (i) the period after which any performance of obligations under the Loan
Agreement shall accrue, or (ii) a period of one year from the date the
Guaranteed Obligations are paid and performed in full and for so long thereafter
as may be necessary to enforce any obligation of Guarantor hereunder and/or to
exercise any right or remedy of the Lenders hereunder.

 

(c)                                  If acceleration of the time for payment of
any amount payable by Borrower under the Note, the Loan Agreement, or any other
Loan Document that constitutes any of the Guaranteed Obligations is stayed or
delayed by any law or tribunal, all such amounts shall nonetheless be payable by
Guarantor on demand by Administrative Agent, on behalf of the Lenders.

 

5.                                       Reserved.

 

6.                                       Subordination.  If, for any reason
whatsoever, Borrower is now or hereafter becomes indebted to Guarantor:

 

(a)                                  such indebtedness and all interest thereon
and all liens, security interests and rights now or hereafter existing with
respect to property of Borrower securing such indebtedness shall, at all times,
be subordinate in all respects to the Guaranteed Obligations and to all liens,
security interests and rights now or hereafter existing to secure the Guaranteed
Obligations;

 

(b)                                 Guarantor shall not be entitled to enforce
or receive payment, directly or indirectly, of any such indebtedness of Borrower
to Guarantor (other than trade payables or other customary expenses incurred in
the ordinary course of business) until the Guaranteed Obligations have been
fully and finally paid and performed;

 

(c)                                  Guarantor hereby assigns and grants to
Administrative Agent, on behalf of the Lenders, a security interest in all such
indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Administrative Agent, on
behalf of the Lenders, shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and shall have the right to
receive directly from the receiver, trustee or other custodian (whether or not a
Default shall have occurred or be continuing under any of the Loan Documents),
dividends and payments that are payable upon any obligation of Borrower to
Guarantor now existing or hereafter arising, and to have all benefits of any
security therefor, until the Guaranteed Obligations have been fully and finally
paid and performed. If, notwithstanding the foregoing provisions, Guarantor
should receive any payment, claim or distribution that is prohibited as provided
above in this Section 6, Guarantor shall pay the same to Administrative Agent,
on behalf of the Lenders, immediately, Guarantor hereby agreeing that it shall
receive the payment, claim or distribution in trust for Administrative Agent, on
behalf of the Lenders, and shall have absolutely no dominion over the same
except to pay it immediately to Administrative Agent; and

 

(d)                                 Guarantor shall promptly upon request of
Administrative Agent from time to time execute such documents and perform such
acts as Administrative Agent may require to

 

GUARANTY AGREEMENT - Page 10

 

--------------------------------------------------------------------------------


 

evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section 6, including, but not limited to, execution and
delivery of financing statements, proofs of claim, further assignments and
security agreements, and delivery to Administrative Agent of any promissory
notes or other instruments evidencing indebtedness of Borrower to Guarantor. All
promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of Borrower to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.

 

7.                                       Other Liability of Guarantor or
Borrower.  If Guarantor is or becomes liable, by endorsement or otherwise, for
any indebtedness owing by Borrower to Administrative Agent and the Lenders other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby, and the rights of Administrative Agent and the Lenders
hereunder shall be cumulative of any and all other rights that Administrative
Agent and the Lenders may have against Guarantor. If Borrower is or becomes
indebted to Lenders for any indebtedness other than or in excess of the
Indebtedness for which Guarantor is liable under this Guaranty, any payment
received or recovery realized upon such other indebtedness of Borrower to
Lenders may, except to the extent paid by Guarantor on the Indebtedness or
specifically required by law or agreement of Administrative Agent to be applied
to the Indebtedness, in Administrative Agent’s sole discretion, be applied upon
indebtedness of Borrower to Lenders other than the Indebtedness. This Guaranty
is independent of (and shall not be limited by) any other guaranty now existing
or hereafter given. Further, Guarantor’s liability under this Guaranty is in
addition to any and all other liability Guarantor may have in any other
capacity, including without limitation, its capacity as a general partner.

 

8.                                       Lenders’ Assigns.  This Guaranty is for
the benefit of Administrative Agent and the Lenders and their successors and
assigns, and in the event of an assignment of the Guaranteed Obligations, or any
part thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations, or any part thereof, and agrees that failure to give
notice of any such transfer or assignment will not affect the liabilities of
Guarantor hereunder.

 

9.                                       Binding Effect.  This Guaranty is
binding not only on Guarantor, but also on Guarantor’s successors and assigns.
Upon the death of Guarantor, if Guarantor is a natural person, this Guaranty
shall continue against Guarantor’s estate as to all of the Guaranteed
Obligations, including that portion incurred or arising after the death of
Guarantor and shall be provable in full against Guarantor’s estate, whether or
not the Guaranteed Obligations are then due and payable. If this Guaranty is
signed by more than one Person, then all of the obligations of Guarantor arising
hereunder shall be jointly and severally binding on each of the undersigned, and
their respective heirs, personal representatives, successors and assigns, and
the term “Guarantor” shall mean all of such Persons and each of them
individually.

 

10.                                 Governing Law; Forum; Consent to
Jurisdiction.  The validity, enforcement, and interpretation of this Guaranty,
shall for all purposes be governed by and construed in accordance with the laws
of the State of Texas and applicable United States federal law, and is intended
to be performed in accordance with, and only to the extent permitted by, such
laws. All

 

GUARANTY AGREEMENT - Page 11

 

--------------------------------------------------------------------------------


 

obligations of Guarantor hereunder are payable and performable at the place or
places where the Guaranteed Obligations are payable and performable. Guarantor
hereby irrevocably submits generally and unconditionally for Guarantor and in
respect of Guarantor’s property to the nonexclusive jurisdiction of any state
court, or any United States federal court, sitting in the state specified in the
first sentence of this Section and to the jurisdiction of any state or United
States federal court sitting in the state in which any of the Land is located,
over any suit, action or proceeding arising out of or relating to this Guaranty
or the Guaranteed Obligations. Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection that Guarantor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum. Final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon
Guarantor and may be enforced in any court in which Guarantor is subject to
jurisdiction. Guarantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in the first sentence of
this Section may be made by certified or registered mail, return receipt
requested, directed to Guarantor at the address set forth at the end of this
Guaranty, or at a subsequent address of which Administrative Agent receives
actual notice from Guarantor in accordance with the notice provisions hereof,
and service so made shall be complete five (5) days after the same shall have
been so mailed. Nothing herein shall affect the right of Administrative Agent to
serve process in any manner permitted by law or limit the right of
Administrative Agent, on behalf of the Lenders, to bring proceedings against
Guarantor in any other court or jurisdiction. Guarantor hereby releases, to the
extent permitted by applicable law, all errors and all rights of exemption,
appeal, stay of execution, inquisition, and other rights to which the Guarantor
may otherwise be entitled under the laws of the United States of America or any
State or possession of the United States of America now in force or which
may hereinafter be enacted. The authority and power to appear for and enter
judgment against the Guarantor shall not be exhausted by one or more exercises
thereof or by any imperfect exercise thereof and shall not be extinguished by
any judgment entered pursuant thereto. Such authority may be exercised on one or
more occasions or from time to time in the same or different jurisdiction as
often as the Administrative Agent shall deem necessary and desirable.

 

11.                                 Invalidity of Certain Provisions.  If any
provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable law.

 

12.                                 Attorneys’ Fees and Costs of Collection.
 Guarantor shall pay on demand all attorneys’ fees and all other costs and
expenses incurred by Administrative Agent, on behalf of the Lenders, in the
enforcement of or preservation of the Lenders’ rights under this Guaranty
including, without limitation, all attorneys’ fees and expenses, investigation
costs, and all court costs, whether or not suit is filed hereon, or whether at
maturity or by acceleration, or whether before or after maturity, or whether in
connection with bankruptcy, insolvency or appeal, or whether in connection with
the collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one. Guarantor agrees to pay interest on any expenses or
other

 

GUARANTY AGREEMENT - Page 12

 

--------------------------------------------------------------------------------


 

sums due to Administrative Agent under this Section 12 that are not paid when
due, at a rate per annum equal to the Past Due Rate. Guarantor’s obligations and
liabilities under this Section 12 shall survive any payment or discharge in full
of the Guaranteed Obligations.

 

13.                                 Payments.  All sums payable under this
Guaranty shall be paid in lawful money of the United States of America that at
the time of payment is legal tender for the payment of public and private debts.

 

14.                                 Controlling Agreement.  It is not the
intention of Administrative Agent, the Lenders or Guarantor to obligate
Guarantor to pay interest in excess of that lawfully permitted to be paid by
Guarantor under applicable law. Should it be determined that any portion of the
Guaranteed Obligations or any other amount payable by Guarantor under this
Guaranty constitutes interest in excess of the maximum amount of interest that
Guarantor, in Guarantor’s capacity as guarantor, may lawfully be required to pay
under applicable law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable law. The provisions of this Section 14 shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor, Administrative Agent, and the Lenders.

 

15.                                 Representations, Warranties, and Covenants
of Guarantor.  Guarantor hereby represents, warrants, and covenants to
Administrative Agent and the Lenders that (a) Guarantor owns, directly or
indirectly, an interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor;
(c) Guarantor is not, and the execution, delivery and performance by Guarantor
of this Guaranty will not cause Guarantor to be, in violation of any law or in
default (or at risk of acceleration of indebtedness) under any agreement or
restriction by which Guarantor is bound or affected; (d) Guarantor is duly
organized, validly existing, and in good standing under the laws of the state of
its organization and has full power and authority to enter into and perform this
Guaranty; (e) Guarantor will indemnify Administrative Agent and the Lenders from
any loss, cost or expense as a result of any representation or warranty of the
Guarantor being false, incorrect, incomplete or misleading in any material
respect; (f) there is no litigation pending or, to the knowledge of Guarantor,
threatened before or by any tribunal against or affecting Guarantor; (g) all
financial statements and information regarding Guarantor heretofore furnished to
Administrative Agent by Guarantor do, and all financial statements and such
information hereafter furnished to Administrative Agent by Guarantor will,
fairly and accurately present the condition (financial or otherwise) of
Guarantor as of their dates and the results of Guarantor’s operations for the
periods therein specified, and, since the date of the most recent financial
statements of Guarantor heretofore furnished to Administrative Agent, no
material adverse change has occurred in the financial condition of Guarantor,
nor, except as heretofore disclosed in writing to Administrative Agent, has
Guarantor incurred any material liability, direct or indirect, fixed or
contingent except liabilities incurred in the ordinary course of business;
(h) after giving effect to this Guaranty, Guarantor is solvent, is not engaged
or about to engage in business or a transaction for which the property of
Guarantor is an unreasonably small capital, and does not intend to incur or
believe that it will incur debts that will be beyond its ability to pay as such
debts mature; (i) neither Administrative Agent nor the Lenders have any duty at
any time to investigate or inform Guarantor of the financial or business
condition or

 

GUARANTY AGREEMENT - Page 13

 

--------------------------------------------------------------------------------


 

affairs of Borrower or any change therein, and Guarantor will keep fully
apprised of  Borrower’s financial and business condition; (j) Guarantor
acknowledges and agrees that Guarantor may be required to pay and perform the
Guaranteed Obligations in full without assistance or support from Borrower or
any other Person; and (k) Guarantor has read and fully understands the
provisions contained in the Note, the Loan Agreement, the Deed of Trust, and the
other Loan Documents. Guarantor’s representations, warranties and covenants are
a material inducement to Administrative Agent and the Lenders to enter into the
other Loan Documents and shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrower, Guarantor,
any other party, or any security for all or any part of the Guaranteed
Obligations.

 

16.                                 Notices.  All notices, requests, consents,
demands and other communications required or which any party desires to give
hereunder or under any other Loan Document shall be in writing and, unless
otherwise specifically provided in such other Loan Document, shall be deemed
sufficiently given or furnished if delivered by personal delivery, by courier,
or by registered or certified United States mail, postage prepaid, addressed to
the party to whom directed at the addresses specified in this Guaranty (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile with a confirmatory duplicate copy sent by
first class United States mail), addressed to the party to whom directed or by
electronic mail address, at the addresses set forth at the end of this Agreement
or to Administrative Agent or the Lenders at the addresses specified for notices
in the Loan Agreement (unless changed by similar notice in writing given by the
particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that, service of a notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Guaranty or in any Loan Document or to require giving of notice or
demand to or upon any Person in any situation or for any reason.

 

17.                                 Cumulative Rights.  The exercise by
Administrative Agent, on behalf of the Lenders, of any right or remedy hereunder
or under any other Loan Document, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy. Administrative
Agent, on behalf of the Lenders, shall have all rights, remedies and recourses
afforded to the Lenders by reason of this Guaranty or any other Loan Document or
by law or equity or otherwise, and the same (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Guarantor or others obligated for the Guaranteed Obligations, or any
part thereof, or against any one or more of them, or against any security or
otherwise, at the sole and absolute discretion of Administrative Agent, on
behalf of the Lenders, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Guarantor that the exercise of, discontinuance of the
exercise of or failure to exercise any of such rights, remedies, or recourses
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse, and (d) are intended to be, and shall be,
nonexclusive. No waiver of any default on the part of Guarantor or of any breach
of any of the provisions of this Guaranty or of any other document shall be
considered a waiver of any other or subsequent

 

GUARANTY AGREEMENT - Page 14

 

--------------------------------------------------------------------------------


 

default or breach, and no delay or omission in exercising or enforcing the
rights and powers granted herein or in any other document shall be construed as
a waiver of such rights and powers, and no exercise or enforcement of any rights
or powers hereunder or under any other document shall be held to exhaust such
rights and powers, and every such right and power may be exercised from time to
time. The granting of any consent, approval or waiver by Administrative Agent,
on behalf of the Lenders, shall be limited to the specific instance and purpose
therefor and shall not constitute consent or approval in any other instance or
for any other purpose. No notice to or demand on Guarantor in any case shall of
itself entitle Guarantor to any other or further notice or demand in similar or
other circumstances. No provision of this Guaranty or any right, remedy or
recourse of Administrative Agent and the Lenders with respect hereto, or any
default or breach, can be waived, nor can this Guaranty or Guarantor be released
or discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Administrative Agent, on
behalf of the Lenders.

 

18.                                 Term of Guaranty.  This Guaranty shall
continue in effect until all the Guaranteed Obligations are fully and finally
paid, performed and discharged, except that, and notwithstanding any return of
this Guaranty to Guarantor, this Guaranty shall continue in effect (i) with
respect to any of the Guaranteed Obligations that survive the full and final
payment of the indebtedness evidenced by the Note, (ii) with respect to all
obligations and liabilities of Guarantor under Section 12 and (iii) as provided
in Section 4(b).

 

19.                                 Financial Statements.

 

(a)                                  As used in this Section, “Financial
Statements” means a balance sheet, income statement, statements of cash flow and
amount and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification, and, unless Administrative Agent otherwise
consents, consolidated statements if the reporting party is a holding company or
a parent of a subsidiary entity. Each party for whom Financial Statements are
required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period”.

 

(b)                                 Guarantor shall provide or cause to be
provided to Administrative Agent the following:

 

(i)                                     within one hundred twenty (120) days
after the close of each fiscal year of Guarantor  annual, audited Financial
Statements of Guarantor;

 

(ii)                                  within seventy-five (75) days after the
close of each quarter of each fiscal year of Guarantor quarterly, unaudited
Financial Statements of Guarantor;

 

(iii)                               within thirty (30) days after the end of
each calendar quarter (i.e., each March 31, June 30, September 30 and
December 31) of each calendar year during the term of the Loan, a Compliance
Certificate for Guarantor, executed by any executive level officer of Guarantor,
in the form of that attached hereto as Exhibit A (“Compliance Certificate”)
evidencing Guarantor’s compliance (or non-compliance, as applicable) with the
covenants in this Section 19; and

 

GUARANTY AGREEMENT - Page 15

 

--------------------------------------------------------------------------------


 

(iv)                              from time to time promptly after
Administrative Agent’s request, such additional information, reports and
statements regarding the business operations and financial condition of each
reporting party as Administrative Agent may reasonably request.

 

All Financial Statements shall be in form and detail satisfactory to
Administrative Agent in its good faith business judgment and shall contain or be
attached to the signed and dated written certification of the reporting party in
form satisfactory to Administrative Agent to certify that the Financial
Statements have been prepared in accordance with GAAP and are furnished to
Administrative Agent in connection with the extension of credit by
Administrative Agent and the Lenders, and constitute a true and correct
statement of the reporting party’s financial position. Administrative Agent
agrees that the Financial Statements of Guarantor delivered to Administrative
Agent in satisfaction of the conditions to closing and funding of the Loan are
satisfactory as to form, detail and accounting principles used therein and
Financial Statements to be provided in satisfaction of the requirements of this
Guaranty shall be satisfactory to Administrative Agent as to form, detail and
accounting principles if consistent with such Financial Statements. All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by an authorized representative of the entity satisfactory to
Administrative Agent in its good faith business judgment. Except as provided in
Section 19(b) above, all Financial Statements shall be audited or certified, as
required by Administrative Agent, without any qualification or exception not
acceptable to Administrative Agent in its good faith business judgment, by
Travis, Wolff & Company, L.L.P. or another independent certified public
accountants acceptable to Administrative Agent, and shall contain all reports
and disclosures required by generally accepted accounting principles for a fair
presentation. All assets shown on the Financial Statements provided by
Guarantor, unless clearly designated to the contrary shall, be conclusively
deemed to be free and clear of any exemption or any claim of exemption of
Guarantor at the date of the Financial Statements and at all times thereafter.
Acceptance of any Financial Statement by Administrative Agent, whether or not in
the form prescribed herein, shall be relied upon by Administrative Agent and the
Lenders in the administration, enforcement, and extension of the Guaranteed
Obligations.

 

(c)                                  Guarantor covenants and agrees with
Administrative Agent and the Lenders that it will comply with the following:

 

(i)                                     Guarantor will maintain, as of each Test
Date during the term of the Loan, Liquid Assets of at least $5,000,000.00;

 

(ii)                                  Guarantor will maintain, as of each Test
Date during the term of the Loan, a Tangible Net Worth of not less than
$242,000,000.00;

 

(iii)                               As of each Test Date during the term of the
Loan, the ratio (expressed as a percentage) of (A) all Liabilities of Guarantor
for the calendar quarter ending on such Test Date, to (B) all assets of
Guarantor determined in accordance with GAAP for the calendar quarter ending on
the same Test Date, shall not be greater than seventy-five percent (75%).

 

GUARANTY AGREEMENT - Page 16

 

--------------------------------------------------------------------------------


 

(d)                                 For purposes of this Section 19, the
following capitalized terms have the meanings set forth below:

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Liabilities” means, as to Guarantor, without duplication, all indebtedness,
liabilities and obligations of Guarantor, whether matured or unmatured,
liquidated or unliquidated, primary or secondary, direct or indirect, absolute,
fixed or contingent, and whether or not required to be considered pursuant to
GAAP.

 

“Liquid Assets” means the sum of the total assets of Guarantor that are cash,
cash equivalents, accounts and other highly liquid investments that are not
pledged, hypothecated, subject to rights of offset or otherwise restricted.

 

“Tangible Net Worth” shall mean the excess of total assets over total
liabilities (contingent or otherwise, including without limitation, declared and
unpaid distributions to partners of Guarantor) determined in accordance with
GAAP; excluding, however, all assets that are classified under GAAP as
intangible, including, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights and franchises.

 

“Test Date” shall mean, the last date of each calendar quarter (i.e., every
December 31st, March 31st, June 30th and September 30th) during the term of the
Loan.

 

20.                                 Disclosure of Information.  Lenders may sell
or offer to sell the Loan or interests in the Loan to one or more assignees or
participants and may disclose to any such assignee or participant or prospective
assignee or participant, to Lenders’ affiliates, to any regulatory body having
jurisdiction over Lenders and to any other parties as necessary or appropriate
in any Lender’s reasonable judgment, any information Lenders now have or
hereafter obtain pertaining to the Guaranteed Obligations, this Guaranty, or
Guarantor, including, without limitation, information regarding any security for
the Guaranteed Obligations or for this Guaranty, credit or other information on
Guarantor, Borrower, and/or any other party liable, directly or indirectly, for
any part of the Guaranteed Obligations. Any disclosures by Lenders or
Administrative Agent pursuant to this Section 20 shall be made in compliance
with the provisions of Section 6.6 of the Loan Agreement.

 

21.                                 Right of Set-Off.  Upon the occurrence and
during the continuance of any Default, however defined, in the payment or
performance when due of any of the Guaranteed Obligations, each Lender is hereby
authorized at any time and from time to time with prior notice to and consent of
Administrative Agent, to the fullest extent permitted by applicable law, without
notice to any Person (any such notice being expressly waived by Guarantor to the
fullest extent permitted by applicable law), to set off and apply any and all
deposits, funds, or assets at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the

 

GUARANTY AGREEMENT - Page 17

 

--------------------------------------------------------------------------------


 

account of Guarantor against any and all of the obligations of Guarantor now or
hereafter existing under this Guaranty that are then due and payable. Such
Lender will promptly notify Guarantor after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of Lenders under
this Section 21 are in addition to the other rights and remedies (including
other rights of set-off) that Administrative Agent may have, on behalf of all
Lenders, and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
an instrument in writing executed by Administrative Agent.

 

22.                                 Subrogation.  Notwithstanding anything to
the contrary contained herein, Guarantor shall not have any right of subrogation
in or under any of the Loan Documents or to participate in any way therein, or
in any right, title or interest in and to any security or right of recourse for
the Indebtedness or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights against any party liable for the
Indebtedness, until the Indebtedness has been fully paid. This waiver is given
to induce Lenders to make the Loan to Borrower.

 

23.                                 Further Assurances.  Guarantor at
Guarantor’s expense will promptly execute and deliver to Administrative Agent
upon Administrative Agent’s request all such other and further documents,
agreements, and instruments in compliance with or accomplishment of the
agreements of Guarantor under this Guaranty.

 

24.                                 No Fiduciary Relationship.  The relationship
between Administrative Agent and the Lenders, on the one hand, and Guarantor, on
the other hand, is solely that of lender and guarantor. Administrative Agent and
the Lenders have no fiduciary or other special relationship with or duty to
Guarantor and none is created hereby or may be inferred from any course of
dealing or act or omission of Administrative Agent or Lender.

 

25.                                 Interpretation.  If this Guaranty is signed
by more than one Person as “Guarantor”, then the term “Guarantor” as used in
this Guaranty shall refer to all such Persons, jointly and severally, and all
promises, agreements, covenants, waivers, consents, representations, warranties
and other provisions in this Guaranty are made by and shall be binding upon each
and every such Person, jointly and severally and Administrative Agent, on behalf
of all Lenders, may pursue any Guarantor hereunder without being required (i) to
pursue any other Guarantor hereunder or (ii) pursue rights and remedies under
the Deed of Trust and/or applicable law with respect to the Property or any
other Loan Documents. The term “Administrative Agent” shall be deemed to include
any subsequent administrative agent appointed under the Loan Agreement. Whenever
the context of any provisions hereof shall require it, words in the singular
shall include the plural, words in the plural shall include the singular, and
pronouns of any gender shall include the other gender. Captions and headings in
the Loan Documents are for convenience only and shall not affect the
construction of the Loan Documents. All references in this Guaranty to
Schedules, Articles, Sections, Subsections, paragraphs and subparagraphs refer
to the respective subdivisions of this Guaranty, unless such reference
specifically identifies another document. The terms “herein”, “hereof”,
“hereto”, “hereunder” and similar terms refer to this Guaranty and not to any
particular Section or subsection of this Guaranty. The terms “include” and
“including” shall be interpreted as if followed by the words “without
limitation”. All references in this Guaranty to sums

 

GUARANTY AGREEMENT - Page 18

 

--------------------------------------------------------------------------------


 

denominated in dollars or with the symbol “$” refer to the lawful currency of
the United States of America, unless such reference specifically identifies
another currency. For purposes of this Guaranty, “Person” or “Persons” shall
include firms, associations, partnerships (including limited partnerships),
joint ventures, trusts, corporations, limited liability companies, and other
legal entities, including governmental bodies, agencies, or instrumentalities,
as well as natural persons.

 

26.                                 Time of Essence.  Time shall be of the
essence in this Guaranty with respect to all of Guarantor’s obligations
hereunder.

 

27.                                 Counterparts.  This Guaranty may be executed
in multiple counterparts, each of which, for all purposes, shall be deemed an
original, and all of which taken together shall constitute but one and the same
agreement.

 

28.                                 Entire Agreement.  This Guaranty embodies
the entire agreement between Administrative Agent, the Lenders and Guarantor
with respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations. No condition
or conditions precedent to the effectiveness of this Guaranty exist. This
Guaranty shall be effective upon execution by Guarantor and delivery to
Administrative Agent. This Guaranty may not be modified, amended or superseded
except in a writing signed by Administrative Agent, on behalf of the Lenders,
and Guarantor referencing this Guaranty by its date and specifically identifying
the portions hereof that are to be modified, amended or superseded.

 

29.                                 Dispute Resolution.

 

(a)                                  Arbitration. Except to the extent expressly
provided below, any controversy, claim or dispute between or among the parties
hereto, including any such controversy, claim or dispute arising out of or
relating to (i) this Guaranty, (ii) any other Loan Document, (iii) any related
agreements or instruments, or (iv) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort) (collectively, a “Dispute”), shall, upon the request of either
party, be determined by binding arbitration in accordance with the Federal
Arbitration Act, Title 9, United States Code (or if not applicable, the
applicable state law), the then current rules for arbitration of financial
services disputes of the American Arbitration Association, or any successor
thereof (“AAA”), and the “Special Rules” set forth below. In the event of any
inconsistency, the Special Rules shall control. The filing of a court action is
not intended to constitute a waiver of the right of Guarantor or Lenders,
including the suing party, thereafter to require submittal of the Dispute to
arbitration. Any party to this Guaranty may bring an action, including a summary
or expedited proceeding, to compel arbitration of any Dispute in any court
having jurisdiction over such action. For the purposes of this Dispute
Resolution Section only, the terms “party” and “parties” shall include any
parent corporation, subsidiary or affiliate of Lenders involved in the
servicing, management or administration of any obligation described in or
evidenced by this Guaranty, together with the officers, employees, successors
and assigns of each of the foregoing.

 

(b)                                 Special Rules.

 

(i)                                     The arbitration shall be conducted in
the City of Dallas, Texas.

 

GUARANTY AGREEMENT - Page 19

 

--------------------------------------------------------------------------------


 

(ii)                                  The arbitration shall be administered by
AAA, who will appoint an arbitrator; if AAA is unwilling or unable to administer
or legally precluded from administering the arbitration or if AAA is unwilling
or unable to enforce or legally precluded from enforcing any and all provisions
of this Dispute Resolution Section, then any party to this Guaranty
may substitute, without the necessity of the agreement of consent of the other
party or parties, another arbitration organization that has similar procedures
to AAA but that will observe and enforce any and all provisions of this Dispute
Resolution Section. All Disputes shall be determined by one arbitrator; however,
if the amount in controversy in a Dispute exceeds Five Million Dollars
($5,000,000), upon the request of any party, the Dispute shall be decided by
three arbitrators (for purposes of this Guaranty, referred to collectively as
the “arbitrator”).

 

(iii)                               All arbitration hearings will be commenced
within ninety (90) days of the demand for arbitration and completed within
ninety (90) days from the date of commencement; provided, however, that upon a
showing of good cause, the arbitrator shall be permitted to extend the
commencement of such hearing for up to an additional sixty (60) days.

 

(iv)                              The judgment and the award, if any, of the
arbitrator shall be issued within thirty (30) days of the close of the hearing.
The arbitrator shall provide a concise written statement setting forth the
reasons for the judgment and for the award, if any. The arbitration award, if
any, may be submitted to any court having jurisdiction to be confirmed and
enforced, and such confirmation and enforcement shall not be subject to
arbitration.

 

(v)                                 The arbitrator will give effect to statutes
of limitations and any waivers thereof in determining the disposition of any
Dispute and may dismiss one or more claims in the arbitration on the basis that
such claim or claims is or are barred. For purposes of the application of the
statute of limitations, the service on AAA under applicable AAA rules of a
notice of Dispute is the equivalent of the filing of a lawsuit.

 

(vi)                              Any dispute concerning this Dispute Resolution
Section, including any such dispute as to the validity or enforceability of this
provision, or whether a Dispute is arbitrable, shall be determined by the
arbitrator; provided, however, that the arbitrator shall not be permitted to
vary the express provisions of the Special Rules or the Reservation of Rights in
subsection (c) below.

 

(vii)                           The arbitrator shall have the power to award
legal fees and costs pursuant to the terms of this Guaranty.

 

(viii)                        The arbitration will take place on an individual
basis without reference to, resort to, or consideration of any form of class or
class action.

 

(c)                                  Reservations of Rights. Nothing in this
Guaranty shall be deemed to (i) limit the applicability of any otherwise
applicable statutes of limitation and any waivers contained in this Guaranty, or
(ii) apply to or limit the right of Administrative Agent, on behalf of the
Lenders, or any Lender, (A) to exercise self help remedies such as (but not
limited to)

 

GUARANTY AGREEMENT - Page 20

 

--------------------------------------------------------------------------------


 

setoff, or (B) to foreclose judicially or nonjudicially against any real or
personal property collateral, or to exercise judicial or nonjudicial power of
sale rights,  (C) to obtain from a court provisional or ancillary remedies such
as (but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver , or (D) to pursue rights against a
party to this Guaranty in a third-party proceeding in any action brought against
Administrative Agent or any Lender in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts). Administrative Agent, on behalf of the Lenders,
may exercise the rights set forth in clauses (A) through (D), inclusive, and
Lenders may exercise the right of setoff, before, during or after the pendency
of any arbitration proceeding brought pursuant to this Guaranty. Neither the
exercise of self help remedies nor the institution or maintenance of an action
for foreclosure or provisional or ancillary remedies shall constitute a waiver
of the right of any party, including the claimant in any such action, to
arbitrate the merits of the Dispute occasioning resort to such remedies. No
provision in the Loan Documents regarding submission to jurisdiction and/or
venue in any court is intended or shall be construed to be in derogation of the
provisions in any Loan Document for arbitration of any Dispute.

 

(d)                                 Conflicting Provisions for Dispute
Resolution. If there is any conflict between the terms, conditions and
provisions of this Section and those of any other provision or agreement for
arbitration or dispute resolution, the terms, conditions and provisions of this
Section shall prevail as to any Dispute arising out of or relating to (i) this
Guaranty, (ii) any other Loan Document, (iii) any related agreements or
instruments, or (iv) the transaction contemplated herein or therein (including
any claim based on or arising from an alleged personal injury or business tort).
In any other situation, if the resolution of a given Dispute is specifically
governed by another provision or agreement for arbitration or dispute
resolution, the other provision or agreement shall prevail with respect to said
Dispute.

 

(e)                                  Jury Trial Waiver in Arbitration. By
agreeing to this Section, the parties irrevocably and voluntarily waive any
right they may have to a trial by jury in respect of any Dispute.

 

30.                                 WAIVER OF JURY TRIAL.  WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES
OF THIS SECTION, AS DEFINED ABOVE) AS SET FORTH IN THIS GUARANTY, TO THE EXTENT
ANY “DISPUTE” IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR
BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE
ARBITRATED, GUARANTOR AND ADMINISTRATIVE AGENT, ON BEHALF OF ALL LENDERS, WAIVE
TRIAL BY JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH
“DISPUTE.”  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
GUARANTOR AND ADMINISTRATIVE AGENT, ON BEHALF OF ALL LENDERS, AND GUARANTOR AND
ADMINISTRATIVE AGENT HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY ACTING FOR OR ON BEHALF OF ADMINISTRATIVE
AGENT OR LENDERS TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL

 

GUARANTY AGREEMENT - Page 21

 

--------------------------------------------------------------------------------


 

INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. GUARANTOR AND
ADMINISTRATIVE AGENT ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.
GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

 

31.                                 Credit Verification.  Each legal entity and
individual obligated on this Guaranty, whether as a Guarantor, a general partner
of a Guarantor or in any other capacity, hereby authorizes Administrative Agent
and each Lender to check any credit references, verify his/her employment and
obtain credit reports from credit reporting agencies of Administrative Agent’s
and such Lender’s choice in connection with any monitoring, collection or future
transaction concerning the Loan, including any modification, extension or
renewal of the Loan. Also in connection with any such monitoring, collection or
future transaction, Administrative Agent and each Lender is hereby authorized to
check credit references, verify employment and obtain a third party credit
report for the spouse of any married person obligated on this Guaranty, if such
person lives in a community property state.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

GUARANTY AGREEMENT - Page 22

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor duly executed this Guaranty under seal as of the
date first written above.

 

Address of Guarantor:

GUARANTOR:

 

 

Behringer Harvard Opportunity

BEHRINGER HARVARD OPPORTUNITY

REIT I, Inc.

REIT I, INC., a Maryland corporation

15601 Dallas Parkway, Suite 600

 

Dallas, TX 75001

 

Attention: Gerald J. Reihsen, III

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President - Corporate

 

 

Development & Legal and Secretary

 

 

GUARANTY AGREEMENT - Signature Page

 

--------------------------------------------------------------------------------